Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 2, 3, 5, 6, 11, 12, 14, 16, 21, 25, 27, 31, 32, 34-41, 44, 46-95, and 97-102 have been cancelled previously.  Claims  1, 4, 7-10, 13, 15, 17-20, 22-24, 26, 28-30, 33, 42, 43, 45, 96, and 103 are pending.  Claims 42, 43, and 45 stand withdrawn without traverse.  
Claims 1, 4, 7-10, 13, 15, 17-20, 22-24, 26, 28-30, 33, 96, and 103 are under current examination.

All rejections not reiterated have been withdrawn.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 103 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldissera et al. (Experimental Parasitology Vol 134, pages 356-361; publication year: 2013).

Baldissera discloses a nanoemulsion of andiroba oil prepared by mixing an organic phase containing andiroba oil, Span 80, and acetone with an aqueous phase containing water and Tween 80 while stirring followed by evaporation of the solvent, acetone.  The resulting composition contains only the andiroba oil, surfactants, and water, and no lower alkyl alcohols.  

Response to Arguments
Applicant’s arguments with respect to claim 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-10, 13, 15, 17, 20, 23, 24, 26, 28-30, 33, and 96  are rejected under 35 U.S.C. 103 as being unpatentable over Stora et al (US 6,774,101; issue date: 08/10/2004; cited in the IDS filed on 06/04/2019) in view of Marvel (US 6,531,141; issue date: 03/11/2003) and further in view of Smith et al. (US 2001/0014658; publication date: 08/16/2001) as evidenced by Boghosian et al. (US 3,954,965; issue date: 05/04/1976).


The example compositions disclosed by Stora contain surfactants or combinations of surfactants excluded by claim 1; however Stora discloses that the composition may contain oleth-20 as the surfactant and as noted above, discloses further that the target HLB of the surfactant system is greater than or equal to 10 (col 4, lines 58-65).  
Marvel discloses that emulsions can be formed by combining surfactants having higher PEG content such as oleth-20 with other PEGylated alcohols having lower PEG content such as laureth-2 or laureth-4 (col 1, lines 46-55).  Additionally, it was known in the art how to calculate final HLB of a surfactant system mixture (see Smith: para 0009 to 0011).  It would have been prima facie obvious to include a PEGylated alcohol having fewer ethylene glycol units in the surfactant system disclosed by Stora because this is merely combining known elements to yield predictable results.  (See MPEP 2143(A)).  In view of the broader disclosure of Stora, which embraces systems of PEGylated prima facie obvious.  With regard to claim 10, the specific surfactant “laureth-23” is not recited by name; however Marvel discloses “C30-C100 polyalkylene glycol ether of a C10-C30 fatty acid” may be used as the first surfactant in the surfactant system containing at least two polyalkylene glycol ethers of fatty acids (col 1, lines 48-50).  This genus embraces laureth-23, therefore the combination of laureth-23 with either laureth-2 or laureth-4 is considered within the teachings of Marvel in a manner analogous to the teaching of combining oleth-20 with either laureth-2 or laureth-4 noted above.
With respect to instant claim 13, Stora discloses that the surfactant may be present in an amount ranging from 0.1 - 18% (col 4, lines 66-67); please refer to MPEP 2144.05.  
With respect to instant claim 15, the composition may comprise from 0.1 to 18% by weight of perfume (col 3, lines 33-34).  This range encompasses with the concentrations required by the instant claims. Please refer to MPEP 2144.05(II)(A): Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to instant claims 20 and 23, the composition contains phenethylol (i.e. phenylethyl alcohol; CAS Registry No. 60-12-8) which has antimicrobial properties (Boghosian: col 2, lines 19-22).  The phenethylol is a component of the perfuming base, present at 9 parts per 2100, or 0.4% by weight of the perfuming base, which in turn is present in the composition at 8% for a final phenethylol concentration of 0.0034% by weight.  The amount in the example composition is lower than required by the instant claims; however the perfuming base may be present in a range of up to 18% by weight and one of ordinary skill in the art would recognize that the specific constituents of the perfuming base may vary in identity and quantity in view of the broader disclosure (see col 4, lines 12-28, which discloses that the perfume ingredients may be any know for use in perfumery).  One of ordinary skill in the art would recognize that the quantity of phenethyol could be adjusted to achieve a target scent or antimicrobial effect, therefore the examiner does not consider the range recited in instant claim 23 to patentably define over Stora.  Please refer to MPEP 2144.05, as noted above.  
With respect to instant claims 24 and 26, example 2 contains BHT (col 8, line 5).
With respect to instant claim 28, the droplet size in example 1 is 29.5 nm (col 7, line 3).
With respect to instant claim 29, as noted above, the aqueous medium is water.
With respect to instant claims 30 and 33, the composition does not contain a steareth-based surfactant (see example 1), is non-turbid (col 3, line 26 discloses the 
With respect to instant claim 96, the composition may be perfume or a diffuser therefore it would be obvious to place it in a room diffuser because this embodiment is contemplated by Stora (col 5, lines 34-35).

Claims 18, 19, and 103 are rejected under 35 U.S.C. 103 as being unpatentable over Stora et al (US 6,774,101; issue date: 08/10/2004; cited in the IDS filed on 06/04/2019), Marvel (US 6,531,141; issue date: 03/11/2003), and Smith et al. (US 2001/0014658; publication date: 08/16/2001), as evidenced by Boghosian et al. (US 3,954,965; issue date: 05/04/1976) as applied to claims 1, 4, 7-10, 13, 15, 17, 20, 23, 24, 26, 28-30, 33, and 96 above, and further in view of Reith et al. (US 2014/0147395; publication date: 05/29/2014).  

The relevant disclosures of Stora, Marvel, and Smith are set forth above.  As noted supra, Stora discloses that the invention may comprise any perfume oil; however Stora does not disclose that the composition specifically may comprise the oils recited in instant claims 18, 19, or 103.
Reith, in the analogous art of perfume compositions (abstract) discloses that fragrant molecules include lemongrass oil or citronella oil (0160 and 0203) and that andiroba oil is suitable for use in perfume compositions (0267).  
It would have been prima facie obvious to formulate Stora’s composition to contain citronella and/or lemongrass oil and/or andiroba oil because one having ordinary skill in the art would have recognized these substances as suitable for this purpose.  See MPEP 2144.07.    

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Stora et al (US 6,774,101; issue date: 08/10/2004; cited in the IDS filed on 06/04/2019), Marvel (US 6,531,141; issue date: 03/11/2003), and Smith et al. (US 2001/0014658; publication date: 08/16/2001), as evidenced by Boghosian et al. (US 3,954,965; issue date: 05/04/1976) as applied to claims 1, 4, 7-10, 13, 15, 17, 20, 23, 24, 26, 28-30, 33, and 96 above, and further in view of Rapacki et al. (US 2009/0104248; publication date: 04/23/2009).  

The relevant disclosures of Stora, Marvel, and Smith are set forth above.  As noted supra, one of ordinary skill in the art would recognize that phenethylol (i.e. phenethyl alcohol) has antimicrobial properties.  Stora does not disclose the specific agents required by instant claim 22.  
Rapacki discloses that both phenethyl alcohol and chloromethyl isothiazolinone were known as antimicrobial agents at the time the instant invention was filed.  It would have been prima facie obvious to replace the phenethylol disclosed by Stora with an isothiazolinone such as that disclosed by Rapacki because these agents were both known to serve the same purpose.  Please refer to MPEP 2144.06 regarding art-recognized equivalents.  

Response to Arguments
Applicant's arguments filed 10/16/2020 have been fully considered but they are not persuasive. 

On page 8, Applicant argues that the cited prior are in different fields and that one of ordinary skill would not look to these references to provide the claimed invention 
This arguments is not persuasive as follows:  Stora is directed towards perfumes that may be diffusers as set for in the rejection above, and is therefore in the same field of endeavor as the instant invention.  Marvel and Smith contain teachings regarding how to solve the problem of emulsifying oil in water and are therefore relevant to both the instant invention and Stora, which both disclose emulsions (see MPEP 2141.01(a)).  Boghosian is an evidentiary reference to establish an inherent property of phenethylol, specifically that it has antimicrobial properties, and therefore the disclosure need not be in the same field of endeavor.  

On page 8, Applicant argues that the combination of cited references fails to provide any teaching, suggestion or direction to a room diffuser composition as claimed. 
This argument is not persuasive because Stora discloses that the composition may be a diffuser composition, as noted in the rejection supra.  At col 5, lines 33-35 Stora states “In another embodiment, the compositions of the invention may even perfume the ambient air and thus be used as perfume diffusers.”

On page 8, Applicant argues that there is no reason in the combination of cited references to selected isolated elements of the claimed composition and combine them in the manner claimed.  
This argument is not persuasive because it is a general assertion and does not address the specific rationale underlying the obviousness conclusion.  


These arguments are not persuasive for the reasons detailed in the preceding paragraphs. 

Applicant’s arguments on page 9 with respect to claim 103, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed. 
                                                                                                                                                                                           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617